Citation Nr: 1736025	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee retropatellar pain syndrome.  

2.  Entitlement to an initial compensable rating for left knee retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 2002 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO in Salt Lake City, Utah currently has jurisdiction over this matter for administrative purposes.

Briefly, the Board notes the record indicates the Veteran expressed a desire to withdraw his pending appeals on November 1, 2013.  In its March 2014 supplemental statement of the case (SSOC), the RO advised the Veteran he should confirm his appeal withdrawal in writing within 30 days.  However, the Veteran failed to respond to the SSOC within the allotted time, or at any time thereafter.  Thus, the appeal was certified to the Board in April 2014 and the issues are now before the Board for further appellate action.  See 38 C.F.R. § 20.204 (b)

In April 2017, the Veteran was scheduled to testify at a video conference hearing before a Veterans Law Judge.  However, the record indicates the Veteran cancelled the hearing.  As of this writing, he has not expressed a desire to reschedule the hearing.  As such, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. §§ 20.700 (e), 20.704.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While further delay is regrettable, the Board finds additional development is necessary before adjudicating the Veteran's claims. 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion (ROM) testing, "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so. 

The Veteran last underwent a VA examination of his knees, as part of a general medical examination, in June 2011.  Regarding the left knee, the examiner noted mild crepitus with no tenderness, redness, swelling or instability of the joint.  The Veteran was able to extend the left knee to 0 degrees and flex it to 126 degrees.  The examiner also noted there was no additional ROM loss due to pain, fatigue, weakness or incoordination after three repetitions.  As for the right knee, the examination revealed tenderness on palpation below the patella as well as mild crepitus.  The examiner noted no swelling, redness, or instability of the joint.  The Veteran was able to extend the right knee to 0 degrees and flex it to 120 degrees.  Repetitive use did not increase ROM loss due to pain, fatigue, weakness or incoordination.  The examiner noted the right knee was more symptomatic than the left knee. 

The Board finds the examination of the Veteran's knees inadequate for rating purposes under Correia.  The examiner did not test the Veteran for pain in passive motion, weight-bearing, and nonweight-bearing.  As such, the issue must be remanded for a new VA examination which complies with the Correia requirements.  However, as the Veteran is service-connected for disabilities in both knees, the requirement of ROM testing on the opposite undamaged joint is moot. 

Additionally, the Board notes the record appears to be missing some evidence.  Specifically, VA medical records from the Little Rock VA Medical Center (VAMC) reveal the Veteran resides in Arkansas for six months and in Massachusetts for six months.  Additionally, the medical records indicate the Veteran has received treatment in Massachusetts.  However, these records have not been associated with the claims file.  On remand, the Agency of Original Jurisdiction (AOJ) should undertake efforts to obtain the above-noted records. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, to specifically include treatment records from any VA or private medical providers in Massachusetts.  If above-noted records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect as much, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e). 

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral knee retropatellar pain syndrome.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include measurements of active, passive, weight-bearing, and non-weight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.  

3. Undertake any other indicated development.  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


